Allowable Subject Matter
Claims 1, 3-9, 11-14 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator as cited with the rest of the claimed limitations.
Claim 8 is allowed because the prior art of record does not disclose nor render obvious wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator as cited with the rest of the claimed limitations.
Claim 14 is allowed because the prior art of record does not disclose nor render obvious wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in the reference voltage, and wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground as cited with the rest of the claimed limitations.
Claims 3-7, 9, 11-13 and 17-24 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.